DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This Office Action supersedes the action dated 10/27/21.
Election/Restrictions
Claims 1-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/11/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 9/29/21 have been fully and carefully considered and are found persuasive.
With regard to claim 1, and its dependents, applicant argues that the prior art fails to teach or fairly suggest all limitations of the claim of an apparatus for dealcoholizing alcoholic beverages comprising a first receptacle to receive an alcoholic beverage; a second receptacle to receive fluid to dilute ethanol extracted from the alcoholic beverage; a third receptacle at least functionally connected to the first receptacle to receive the alcoholic beverage from the first receptacle, said third receptacle being further connected to the second receptacle; a vacuum pump at least functionally connected to at least the third receptacle to lower pressure therein; and a fractionator at least partially inside the second receptacle, the fractionator functionally connecting the second receptacle to the third receptacle; wherein the apparatus is arranged to facilitate vacuum distillation for the alcoholic beverage so that vacuum is applied to the second receptacle and via the fractionator applied to the third receptacle, and wherein vaporized ethanol from the alcoholic beverage is forced to travel via the fractionator to the second receptacle so that the vaporized ethanol is dissolved with the ethanol diluting fluid in the second receptacle.
Applicant argues that the closest relevant prior art of Defarge (FR 2863625) fails to fairly teach or suggest all limitations of the claims as amended, specifically of the interaction of a first receptacle to receive an alcoholic beverage; a second receptacle to receive fluid to dilute ethanol extracted from the alcoholic beverage; a third receptacle at least functionally connected to the first receptacle to receive the alcoholic beverage from the first receptacle, said third receptacle being further connected to the second receptacle, along with the related fractionator and vacuum pump (see applicant’s arguments page 10, through page 12, first paragraph, specifically page 11, last paragraph).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772